DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1-4, 8-10 and 17 are pending and under current examination. 
Applicants' arguments and amendments have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 
		
New Rejections
Claim Rejections - 35 USC § 112 (indefinite) 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the method of claim 1 wherein said composite material comprises: from 0.01-50% by weight of drug, from 50-99.99 percent by weight of polymer and from 0.01-30% by weigh of pharmaceutical excipient. It is unclear if the drug, polymer, and excipient are the immunosuppressive drug, the same polymer of claim 1 and the same porogen or hydrophobically derivatized carbohydrate of claim 1, or if these amounts are percent by weight of a combination of drugs, polymer, and excipients which includes compounds not required by claim 1. For example, claim 4 recites “drug” without referring to “the drug” of claim 1, whereas claim 1 recites “macrolide immunosuppressive drug,” therefore it is unclear if drug refers to a combination of drugs other than the macrolide immunosuppressive or if the recitation of drug is the macrolide immunosuppressive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 9-10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howdle et al. (United States Patent 6,414, 050) in view of Vippagunta et al. (Crystalline Solids), Boutignon (United States Patent Publication 2001/0026804), Esfand et al. (United States Patent Publication 2007/0037891), and Heruth et al. (United States Patent Publication 2005/0079199).
Claim 1 is to a method of forming a biomedical implant comprising a drug/polymer composite material, the method comprising the steps of: (a) combining a solid particulate macrolide immunosuppressive drug material in crystalline form having a therapeutic effect and having a particle size of from about 0.2 to 20 microns with a solid  hydrophobically derivatized carbohydrate or a porogen, to intersperse drug particles within polymer particles; (b) constraining the interspersed drug and polymer in a mold so that the drug particles and the polymer particles are immobilized; and then (c) permeating the mold with a compressed gas solvent to contact the interspersed drug and polymer particles at a pressure sufficient to reduce the viscosity of said polymer material such that said polymer particles are fused to one another around the drug particles to capture said drug particles there between without mobilization of the drug particles and to form a drug/polymer composite material from said particulate mixture, the compressed gas solvent being a densified gas or a near supercritical or supercritical fluid, wherein the biomedical implant comprising the polymer-drug composite is formed without physically or chemically changing the state of the drug during processing and maintaining the crystalline form of the macrolide immunosuppressive drug material.
Howdle teaches contacting a mixture of polymer substrates and biofunctional material with a supercritical fluid to reduce viscosity and swell the polymer under blending conditions to distribute a biological material through the substrate, which meets the limitation of interspersed drug, see abstract and column 2 and claims 1-26. The biological material and polymer can be in the form of particles (i.e. solid particulate), see column 6, lines 59-67 and column 7, lines 1-10 and column 7, lines 57-65.The device is adapted to be inserted into the body thus is implantable, see column 1, lines16-18 and column 2, lines 14-30. The biological material can have an unchanged chemical and physical form, therefore the form of the drug in Howdle is maintained, see column 3, -9 to 10-2m , (i.e. .0000000010 to .010 meters which is about 0.001 microns up to 10,000)  in which smaller particles enable for more rapid release, see column 7 at lines 1-20. The polymer composition is of any desired size in the range of submicron to centimeters in size. Particle size is controllable through known techniques, see column 8, lines 34-60 and claim 17. Submicron sizes are particles less than a micron in size (i.e. sub), thus Howdle meets a size range including 0.2 to about 0.9 microns. 
 Howdle’s drugs comprise proteins or peptides, see column 5, lines 50-55. The composite is porous, see column 1. Howdle teaches products which are administered as a pharmaceutical product to the human body, and that the pharmaceutical product treats a disease, see abstract and entire document. The biological material can have an unchanged chemical and physical form, therefore the form of the drug in Howdle is maintained, see column 3, lines 1-20 and column 7, lines 44-55. 
Howdle et al. teach that the biofunctional material can be any pharmaceutical drug or veterinary product (column 5, lines 32-66 to column 6 lines 1-41), however does 
However, Vippagunta et al. teach that many drugs exist in crystalline state due to reasons of stability and ease of handling, see abstract.  Most organic and inorganic compounds can exist in one or more crystalline forms, see introduction. Crystalline drugs also tend to be more stable than their amorphous forms of the drug, see page 5 of Vippagunta. 
Accordingly, it would have been prima facie obvious to provide the drug of Howdle in crystalline form. 
A person of ordinary skill in the art would have been motivated to do so given the crystalline forms of drug are more stable and easy to handle. 
There would have been a reasonable expectation of success given Howdle’ s drugs can be inorganic or organic compounds and Howdle teaches the biofunctional material which is inclusive of drugs may be in any desired form, see column 5, lines 54-56 and column 6, lines 59-65. 
During processing the particles are added to a mixing chamber, see column 8 lines 44-60. A mixing chamber is a three dimensional article, furthermore it would have been obvious that the combination of polymer and active agent would have occurred in a three dimensional article such as a mold in order to control the shape of the article as Howdle teaches that the creation of a shaped product, see column 8, lines 10-15 and column 9, lines 8-12.  
Assuming arguendo that Howdle cannot render obvious molds, it would have been prima facie obvious to one of ordinary skill in the art before the time the invention 
There would have been a reasonable expectation of success for using the processes of molding with the implants of Howdle, as Howdle et al. teach formation of implantable materials in any desirable shape.
The modified Howdle does not expressly teach macrolide immunosuppressive as the drug present. 
However, Howdle suggests that the biofunctional material can be any pharmaceutical drug or veterinary product (column 5, lines 32-66 to column 6, lines 1-41) including but not limited to immunosuppressive agents. Vippagunta et al. teach that many drugs exist in crystalline state due to reasons of stability and ease of handling, see abstract, thus provides motivation for putting drugs in crystalline forms. 
Esfand et al. teach implantable compositions which comprise rapamycin macrolide as the biologically active agent, see paragraph [0019]. Rapamycin is an immunosuppressive lactam macrolide, see paragraph [0115]. The drug polymer complexes of Esfand can be shaped into any article of use including implants for dental or orthopedic use, see paragraph [0126].
It would have been prima facie obvious before the time the invention was made to substitute the immunosuppressive agents of Howdle et al. for well-known art recognized immunosuppressive macrolides such as rapamycin. 

Howdle et al. does not expressly teach contacting said composite material to a solvent to at least partially solubilize a porogen (excipient) and form pores in said composite material. 
	However, Heruth et al. teach that the size and degree of the porosity of a polymer may be controlled by the size and concentration of a porogen and that the release profile of the therapeutic agent from the polymeric material may be controlled by varying the conditions on which the pores are generated since the pore size and degree of porosity are related to the release rates, see paragraphs [0034], [0044] and entire document. Heruth et al. teach that the pores can be formed by extracting the porogen with suitable solvent, see paragraph [0044]. 
	It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to further contact the composite material of Howdle et al. with a porogen and solvent and then remove the porogen through solvent extraction.
	One would have been motivated to do so in order to generate a composite material which contains a controlled pore size and porosity in order to control the release rates of active agents. 

Accordingly, the instant claims are rendered obvious over the teachings of the modified Howdle et al.

Claims 1-4, 8, 9 and 17 are rejected under are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howdle et al. (United States Patent 6,414,050), in view of Vippagunta et al. (Crystalline Solids), Boutignon (United States Patent Publication 2001/0026804), Esfand et al. (United States Patent Publication 2007/0037891) and Roser et al. (United States Patent Publication 2001/0038858). 
Claim 1 is to a method of forming a biomedical implant comprising a drug/polymer composite material, the method comprising the steps of: (a) combining a solid particulate macrolide immunosuppressive drug material in crystalline form having a therapeutic effect and having a particle size of from about 0.2 to 20 microns with a solid particulate polymer material having a particle size of from about 0.2 to 50 microns, and  a pharmaceutical excipient comprising a hydrophobically derivatized carbohydrate or a porogen, to intersperse drug particles within polymer particles; (b) constraining the interspersed drug and polymer in a mold so that the drug particles and the polymer particles are immobilized; and then (c) permeating the mold with a compressed gas solvent to contact the interspersed drug and polymer particles at a pressure sufficient to reduce the viscosity of said polymer material such that said polymer particles are fused to one another around the drug particles to capture said drug particles there between without mobilization of the drug particles and to form a drug/polymer composite material 
Howdle teaches contacting a mixture of polymer substrates and biofunctional material with a supercritical fluid to reduce viscosity and swell the polymer under blending conditions to distribute a biological material through the substrate, which meets the limitation of interspersed drug, see abstract and column 2 and claims 1-26. The biological material and polymer can be in the form of particles (i.e. solid particulate), see column 6, lines 59-67 and column 7, lines 1-10 and column 7, lines 57-65.The device is adapted to be inserted into the body thus is implantable, see column 1, lines16-18 and column 2, lines 14-30. The biological material can have an unchanged chemical and physical form, therefore the form of the drug in Howdle is maintained, see column 3, lines 1-20 and column 7, lines 44-55. The blending is carried out by known techniques to mix polymer and biomaterial, see column 3, lines 27-38. The components with the polymer can be added in any desired order including before supercritical application, see column 3, lines 47-49. Since the components with the polymer particles can be added in any order before supercritical addition, Howdle meets the limitation without further blending, combining the particle blend with a compressed gas solvent. The supercritical fluid includes carbon dioxide, see claim 11. Thus, the chamber for which the drug polymer particles reside is being permeated with compressed gas solvent. The polymer substrate can be coated by conventional means to provide controlled release of -9 to 10-2m , (i.e. .0000000010 to .010 meters which is about 0.001 microns up to 10,000)  in which smaller particles 
 Howdle’s drugs comprise proteins or peptides, see column 5, lines 50-55. The composite is porous, see column 1. Howdle teaches products which are administered as a pharmaceutical product to the human body, and that the pharmaceutical product treats a disease, see abstract and entire document. The biological material can have an unchanged chemical and physical form, therefore the form of the drug in Howdle is maintained, see column 3, lines 1-20 and column 7, lines 44-55. 
Howdle et al. teach that the biofunctional material can be any pharmaceutical drug or veterinary product (column 5, lines 32-66 to column 6 lines 1-41), however does not expressly teach a crystalline form of drug such that the crystalline form is maintained. 
However, Vippagunta et al. teach that many drugs exist in crystalline state due to reasons of stability and ease of handling, see abstract.  Most organic and inorganic compounds can exist in one or more crystalline forms, see introduction. Crystalline drugs also tend to be more stable than their amorphous forms of the drug, see page 5 of Vippagunta. 
Accordingly, it would have been prima facie obvious to provide the drug of Howdle in crystalline form. 

There would have been a reasonable expectation of success given Howdle’ s drugs can be inorganic or organic compounds and Howdle teaches the biofunctional material which is inclusive of drugs may be in any desired form, see column 5, lines 54-56 and column 6, lines 59-65. 
During processing the particles are added to a mixing chamber, see column 8 lines 44-60. A mixing chamber is a three dimensional article, furthermore it would have been obvious that the combination of polymer and active agent would have occurred in a three dimensional article such as a mold in order to control the shape of the article as Howdle teaches that the creation of a shaped product, see column 8, lines 10-15 and column 9, lines 8-12.  
Assuming arguendo that Howdle cannot render obvious molds, it would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to use the  manufacturing technique of molding in order to create shaped implant devices of desired shape. One would have been motivated to do so in view of Boutignon which teach that drug/polymer composites may be formed into implants of desired structural shape thorough conventional processes including molding or extruding, see paragraph [0012].
There would have been a reasonable expectation of success for using the processes of molding with the implants of Howdle, as Howdle et al. teach formation of implantable materials in any desirable shape.

However, Howdle suggests that the biofunctional material can be any pharmaceutical drug or veterinary product (column 5, lines 32-66 to column 6, lines 1-41) including but not limited to immunosuppressive agents. Vippagunta et al. teach that many drugs exist in crystalline state due to reasons of stability and ease of handling, see abstract, thus provides motivation for putting drugs in crystalline forms. 
Esfand et al. teach implantable compositions which comprise rapamycin macrolide as the biologically active agent, see paragraph [0019]. Rapamycin is an immunosuppressive lactam macrolide, see paragraph [0115]. The drug polymer complexes of Esfand can be shaped into any article of use including implants for dental or orthopedic use, see paragraph [0126].
It would have been prima facie obvious before the time the invention was made to substitute the immunosuppressive agents of Howdle et al. for well-known art recognized immunosuppressive macrolides such as rapamycin. 
There would have been a reasonable expectation of success given both Howdle’s and Esfand’s drug composites are suitable for implantation and the simple substitution of one known immunosuppressive drug for another would have yielded predictable results particularly as Howdle already suggests the use of any drugs including immunosuppressive drug. 
Howdle does not expressly teach pharmaceutical excipients of hydrophobically derivatized carbohydrates (HDCs per instant claims 15-16). 

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to incorporate a HDC as an excipient with the composite of Howdle et al. 
One would have been motivated to do so with a reasonable expectation of success as because Roser et al. suggests that HDCs may be successfully used in drug delivery for the purpose of yielding precise and predictable release properties, and Howdle teaches that the composite can contain additional materials (excipients). 

Response to Remarks 
		Applicants argue that the biosolubility of drugs is increased when used in combination of the excipients claimed and the porogens increase the release rate of the drugs. 
		Examiner respectfully submits that Heruth was cited for teaching that the porogen affects the release profile of therapeutic agents. The porogen as suggested by Heruth generates a composite material which contains a controlled pore size and porosity in order to control the release rates of active agents. Furthermore, Roser et al. 
		Applicants argue that the Roser reference is directed to increased bioavailability for mucosal delivery. Applicants argue that Roser does not teach increased bioavailability with the macrolide immunosuppressive drugs claimed. 
		Applicant’s remarks regarding the Roser reference are considered moot in view of the new rejections presented above in which implantable devices are suggested.			With regards to claim 10, Applicants argue that paragraph [0044] in Heruth the porogen is only used to create a porous component but is then removed and thus there is no suggestion for leaving the porogen in the composition to act as an excipient and affect release rate. 
		Examiner respectfully submits that Applicant’s remarks are unpersuasive because there is no requirement that the porogen remain in the composition. Rather the porogen in the specification is suggested to be removable also, see paragraphs [0031], and [0034], and [0048].  			 	

Conclusion
Currently no claims are allowed and all claims are rejected. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619